Citation Nr: 1026079	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-19 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1. Entitlement to an initial compensable rating for residuals of 
a fractured left second metacarpal bone. 

2. Entitlement to an initial rating greater than 10 percent for 
left knee anterior cruciate ligament reconstruction. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom



INTRODUCTION

The Veteran had active service from January 1999 to January 2005. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 2005  rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Cheyenne, Wyoming, 
which granted service-connection for the fractured left second 
metacarpal bone with open reduction and internal fixation (minor) 
and anterior cruciate ligament reconstruction, left knee, both 
with initial noncompensable ratings.  The issues have been 
recharacterized to comport with the evidence of record. 

In a subsequent April 2006 rating decision the RO increased the 
initial rating for anterior cruciate ligament reconstruction, 
left knee to 10 percent.  As the 10 percent rating does not 
constitute a full grant of all benefits possible, and as the 
Veteran has not withdrawn his claim, the issue concerning 
entitlement to an increased rating for left knee anterior 
cruciate ligament reconstruction remains pending.  See AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. The residuals of a fractured left second metacarpal bone has 
been manifested by no limitation of motion of the index finger, 
with an overall disability picture that approximates a 
noncompensable rating. 

2. The left knee anterior cruciate ligament reconstruction has 
been manifested by motion that ranges from 122 degrees flexion, 
and 0 degrees extension; neither subluxation nor instability, 
ankylosis, removal of semilunar cartilage, impairment of the 
tibia and fibula or genu recurvatum has ever been demonstrated.




CONCLUSIONS OF LAW

1. The criteria for the assignment of an initial compensable 
rating, for the service-connected residuals of a fractured left 
second metacarpal bone have not been met.  38 U.S.C.A. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.71a, Diagnostic Code 5229 (2009).

2. The criteria for the assignment of an initial rating greater 
than 10 percent for the service connected left knee anterior 
cruciate ligament reconstruction have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5003 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, the Secretary is 
required to inform the appellant of the information and evidence 
not of record that (1) is necessary to substantiate the claim, 
(2) the Secretary will seek to obtain, if any, and (3) the 
appellant is expected to provide, if any.  See 38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

The issue of initial higher rating for residuals of a fractured 
left second metacarpal bone and left knee anterior cruciate 
ligament reconstruction involve  "downstream" issues, as the 
initial claims were granted in the April 2005 rating decision 
appealed, and the current appeal arises from the disagreement 
with the ratings originally and subsequently assigned.

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated; it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  Thus, as the Veteran's 
claims for increased initial disability evaluations were appealed 
directly from the initial ratings assigned, no further action 
under the section 5103(a) is required.  See Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); See also Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

VA has obtained service medical records, assisted the Veteran in 
obtaining evidence, and afforded the Veteran VA examinations.

All known and available records relevant to the issues on appeal 
have been obtained and associated with the claims file and the 
Veteran has not contended otherwise.

Analysis 

The Veteran seeks a compensable rating for the residuals of 
fractured left second metacarpal bone and a greater evaluation 
for his left knee anterior cruciate ligament reconstruction.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.

Where the schedule does not provide a zero percent evaluation for 
a diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Residuals of a fractured left second metacarpal bone

The diagnostic codes pertaining to rating single or multiple 
digits of the hand, based on ankylosis or limitation of motion of 
the fingers are found in 38 C.F.R. § 4.71a, Diagnostic Codes 5216 
to 5230.  The Diagnostic Codes are separated into four sections: 
I. Multiple Digits: Unfavorable Ankylosis; II. Multiple Digits: 
Favorable Ankylosis; III. Ankylosis of Individual Digits, and IV. 
Limitation of Motion of Individual Digits.

The preamble, or notes, pertaining to the rating criteria at 38 
C.F.R. § 4.71a, Diagnostic Codes 5216-5230 provide the following 
guidance:
(1) For the long, ring, and little fingers (digits III, IV, and 
V), zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand. The 
position of function of the hand is with the wrist dorsiflexed 20 
to 30 degrees, the metacarpophalangeal and proximal 
interphalangeal joints flexed to 30 degrees, and the thumb (digit 
I) abducted and rotated so that the thumb pad faces the finger 
pads.  Only joints in these positions are considered to be in 
favorable position.  For digits II through V, the 
metacarpophalangeal joint has a range of zero to 90 degrees of 
flexion, the proximal interphalangeal joint has a range of zero 
to 100 degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero to 70 or 80 degrees of 
flexion.  See 38 C.F.R. § 4.71a, Table 'Evaluation of Ankylosis 
or Limitation of Motion of Single or Multiple Digits of the 
Hand.'

Note (2) pertains to evaluation of two or more digits of the same 
hand; Notes (3) and (4) pertain to evaluation of ankylosis of the 
long, ring, and little fingers and the thumb; and Note (5) 
advises as to limitation of motion of two or more digits, none 
which are at issue in this case  See 38 C.F.R. § 4.71a, 
Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand, Notes (1) through (5).

Sections I and II contain the rating criteria for rating 
ankylosis of multiple digits, and cover Diagnostic Codes 5216 
through 5223.  Section III contains the criteria for rating 
ankylosis of individual digits of the hand. These criteria are 
inapplicable to the instant case because there is no evidence of 
ankylosis of multiple or individual digits.

Section IV contains the criteria for rating limitation of motion 
of individual digits of the hand.  Limitation of motion of the 
index or long finger is governed by Diagnostic Code 5229.  Under 
that code, when motion is limited with a gap of one inch (2.5 
cm.) or more between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, or; with extension limited by more than 30 degrees, a 
10 percent rating is warranted.  With a gap of less than one inch 
(2.5 cm.) between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, and; extension is limited by no more than 30 degrees, a 
noncompensable rating is warranted. 

At a March 2004 VA examination, the Veteran reported that he 
fractured his left second metacarpal in 2002 for which he had 
open reduction internal fixation.  
The examiner found that the Veteran's fracture had healed with no 
residuals or effects other than the presence of a scar on the 
dorsal aspect of his left hand.  There are no limitations to 
activities or occupation.  

Upon examination the physician found no bony deformity, 
tenderness or swelling.  The Veteran was able to make a fist 
normally, and the tips of the fingers touch the transverse palmar 
crease normally.  He had complete extension of all the fingers.  
There was no pain with range of motion and no change after 
repetitive motion. 

Based upon examination, a noncompensable rating is warranted.  
There is no gap between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent possible 
and there is no limit of extension.  Diagnostic Code 5229.  

The criteria for the assignment of a compensable 10 percent 
rating are not met. 
Motion is not limited with a gap of one inch or more between the 
fingertip and the proximal transverse crease of the palm, with 
the finger flexed to the extent possible, or; with extension 
limited by more than 30 degrees.  Diagnostic Code 5229.  

Application of a higher disability evaluation based on functional 
loss due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 also 
does not apply based on the medical evidence of record.   See 
DeLuca v. Brown, 8 Vet.  App. 202 (1995).  There were no 
additional limitations of function due to pain, fatigue, 
weakness, or lack of endurance on physical evaluation.  

All other potential Diagnostic Codes have been considered, but 
are inapplicable based on the medical evidence of record. 

Staged ratings have been considered; however the Veteran's 
disability picture has remained consistent throughout the appeal 
period or at least has never been demonstrated to be worse than 
the noncompensable rating currently assigned.  

The preponderance of the evidence is against the claim for an 
initial compensable rating for the service-connected residuals of 
a fractured left second metacarpal bone at any time during the 
appeal period.  There is no doubt to be resolved; and the 
assignment of an initial compensable rating is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3. 





Left knee anterior cruciate ligament reconstruction

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Veteran's left knee anterior cruciate ligament reconstruction 
has been rated as 10 percent disabling under Diagnostic Code 
5003.

Diagnostic Code 5003 establishes, essentially, three methods of 
evaluating degenerative arthritis which is established by x-ray 
studies: (1) when there is a compensable degree of limitation of 
motion, (2) when there is a noncompensable degree of limitation 
of motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-ray studies, arthritis is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the joint involved.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasms, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 10 percent rating is 
warranted for x-ray evidence of arthritic involvement of two or 
more major joints, and a 20 percent rating is warranted when 
there is x-ray evidence of arthritic involvement of two or more 
major joints with occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  The knee is considered a 
major joint.  38 C.F.R. § 4.45(f).

Diagnostic Codes 5260 and 5261 govern the rating criteria with 
regard to limitation of motion of the knee.  Under Diagnostic 
Code 5260, limitation of flexion of the knee warrants a zero 
percent rating when flexion is limited to 60 degrees; a 10 
percent rating when limited to 45 degrees; a 20 percent rating 
when limited to 30 degrees; and a 30 percent rating when limited 
to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg 
warrants a zero percent rating when extension is limited to 5 
degrees; a 10 percent rating when extension is limited to 10 
degrees; a 20 percent rating when limited to 15 degrees; 30 
percent when limited to 20 degrees; 40 percent when limited to 30 
degrees; and 50 percent when limited to 45 degrees. 

The regulations define normal range of motion for the leg as zero 
degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 
4.71, Plate I.

In a precedent opinion, the VA General Counsel held that separate 
ratings may be assigned for limitation of flexion and limitation 
of extension, under Diagnostic Code 5260 and Diagnostic Code 5261 
for disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  Similarly the symptomatology regarding removal of 
semilunar cartilage under Diagnostic Code 5258 is different from 
the symptomatology regarding the degenerative joint disease under 
Diagnostic Code 5003 therefore consideration of both separately 
is not pyramiding and the Veteran is entitled to the additional 
10 percent rating. 

At a January 2005 VA examination the Veteran reported that he 
injured his left knee playing basketball, which resulted in a 
complete anterior cruciate ligament tear that was repaired in 
2004.  The Veteran reported constant stiffness with occasional 
pain present all over the knee.  He also reported feeling a pop 
on either side of the knee when he extends it.  The Veteran 
reported swelling about two times a week, and locking sensation 
once every couple of weeks.  He cannot kneel all the way and has 
mild pain when doing so.  He stated his knee limits how hard he 
plays basketball and that he avoids prolonged running. 

The Veteran had normal gait and station and moved quickly and 
easily in no distress without any assistive devices.  Upon 
examination the left knee had no effusion, no redness or point 
tenderness, and no tenderness on palpation.  He had two scars 
without redness, tenderness, elevation or depression, soft tissue 
loss or adhesions.  The knee moved from 0 to 122 degrees without 
pain and without additional limitations after repetitive motion.  
There were no flare-ups.  The knee was stable as to 
anterior/posterior, valgus and varus testing.  The musculature 
and strength of the left thigh and lower leg was symmetrical 
compared to the right leg.   

The Veteran's range of motion is from 0 to 122 degrees.  In order 
for a compensable rating under Diagnostic Code 5260 to be 
assigned, flexion has to be limited to 45 degrees. The limitation 
of flexion is to 122 degrees for the left knee; therefore the 
rating is noncompensable.  In order for a compensable rating 
under Diagnostic Code 5260 for limitation of extension, the 
extension has to be limited to 10 degrees. The limitation of 
extension is to 0 degrees for the left knee; therefore the rating 
is noncompensable.  

Application of a higher disability evaluation based on functional 
loss due to weakness, fatigability, incoordination, or pain on 
movement of a joint also does not apply  as there were no 
additional limitations of function due to pain, fatigue, 
weakness, or lack of endurance on physical evaluation.  See 
DeLuca v. Brown.  

Consideration has been given to other potentially applicable 
diagnostic codes.  However, there is no evidence of ankylosis, 
recurrent subluxation or lateral instability, dislocated 
semilunar cartilage with locking pain and effusion, removal of 
semilunar cartilage, impairment of the tibia and fibula or genu 
recurvatum.  Accordingly, Diagnostic Codes 5256, 5257, 5258, 
5259, 5262 and 5263 are not for application. 

The Veteran's left knee is currently evaluated as 10 percent 
disabling under Diagnostic Code 5003 for arthritis.  In order for 
a greater 20 percent evaluation under Diagnostic Code 5003 there 
must be x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups with occasional incapacitating 
exacerbations.  As there is no evidence of two or more joints, 
major or minor, a 20 percent evaluation is not warranted. 

The level of impairment of the left knee has been relatively 
stable throughout the appeal period, or at least has never been 
worse than reflected by the rating assigned.  Therefore, an 
application of staged ratings for the left knee anterior cruciate 
ligament reconstruction is inapplicable.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The potential application of 38 C.F.R. § 3.321(b)(1) has also 
been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
However, there has been no showing that the service-connected 
left knee disability under consideration here has caused marked 
interference with employment, has necessitated frequent periods 
of hospitalization, or has otherwise rendered impracticable the 
application of the regular scheduler standards.  There is no 
doubt that the Veteran has impairment of the left knee which 
results in some daily activity restrictions.  However, the 
regular scheduler standards contemplate the symptomatology shown 
in this case.  In essence, the evidence does not demonstrate an 
exceptional or unusual disability picture which renders 
impracticable the application of the regular scheduler standards.  
As such, referral for consideration for an extraschedular 
evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995)

The preponderance of the evidence is against the claim for an 
initial rating greater than 10 percent for the service-connected 
left knee anterior cruciate ligament reconstruction at any time 
during the appeal period.  There is no doubt to be resolved; and 
the assignment of an rating greater than 10 percent is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3. 



ORDER

Entitlement to an initial compensable rating for residuals of a 
fractured left second metacarpal bone is denied.  

Entitlement to an initial rating greater than 10 percent for left 
knee anterior cruciate ligament reconstruction is denied. 








______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


